Order, Supreme Court, New York County (Goldman, J.), entered January 24, 1983, denying plaintiff’s motion for summary judgment on the first cause of action and granting defendants’ cross motion to dismiss said cause of action unanimously affirmed, without costs or disbursements. Finding the sole issue to be whether a month-to-month tenancy was created by the landlord’s acceptance of rent after the lease’s expiration (see Real Property Law, § 232-c) and resolving that issue in the landlord’s favor, Special Term dismissed the first cause of action alleging wrongful eviction. Without reaching that issue we affirm since the tenant, who defaulted in the holdover proceeding, was evicted pursuant to lawful mandate of the court. The Civil Court judgment awarding possession to the landlord is a complete defense to the tenant’s action for wrongful eviction. Concur — Kupferman, J. P., Sandler, Sullivan, Ross and Lynch, JJ.